 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   NORMAN GERALD DANIELS III,                        1:19-cv-01801-GSA (PC)

12                      Plaintiff,
                                                       ORDER DENYING MOTION FOR
13          v.                                         APPOINTMENT OF COUNSEL

14   A. BAER, et al.,                                  (Document #8)

15                      Defendants.
16

17          On February 3, 2020, plaintiff filed a motion seeking the appointment of counsel.

18   Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v. Rowland,

19   113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require an attorney to represent

20   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the

21   Southern District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24          Without a reasonable method of securing and compensating counsel, the court will seek

25   volunteer counsel only in the most serious and exceptional cases.         In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).
                                                      1
 1          In the present case, the court does not find the required exceptional circumstances.

 2   Plaintiff argues that counsel should be appointed because he suffers from impaired vision. This

 3   alone does not make plaintiff’s case exceptional under the Ninth Circuit’s standards discussed

 4   above. At this early stage in the proceedings, the court cannot make a determination that plaintiff

 5   is likely to succeed on the merits. This case was removed to federal court on December 23, 2019,

 6   and the complaint awaits the court’s screening under 28 U.S.C. § 1915. Thus, to date the court

 7   has not found any cognizable claims in plaintiff’s complaint. Plaintiff’s claims, for violation of

 8   due process, cruel and unusual punishment, and conspiracy to violate the First Amendment, are

 9   not complex. Moreover, based on a review of the record in this case, the court finds that plaintiff

10   can adequately articulate his claims.     Therefore, plaintiff’s motion shall be denied without

11   prejudice to renewal of the motion at a later stage of the proceedings.

12          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

13   DENIED, without prejudice.

14
     IT IS SO ORDERED.
15

16      Dated:     February 6, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
